Citation Nr: 1209794	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  06-34 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a headache disability, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a joint disorder, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a muscle disorder, to include as due to undiagnosed illness.

5.  Entitlement to service connection for blood in the colon, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a disorder manifested by leg cramps, to include as due to undiagnosed illness.

7.  Entitlement to service connection for a disorder manifested by memory loss, to include as due to undiagnosed illness.  

8.  Entitlement to service connection for depression, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant served on active duty from January 1981 to April 1981, and from November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Columbia, South Carolina, VA Regional Office (RO).

In March 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was previously before the Board in April 2008, when it was remanded for further development.

Subsequently, this matter was again before the Board in March 2009, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision regarding the claims indicated above to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 memorandum decision, the Court reversed the Board's denial of the Veteran's applications to reopen claims of entitlement to service connection for a stomach disorder, entitlement to service connection for a headache disorder, entitlement to service connection for a joint disorder, entitlement to service connection for a muscle disorder, and entitlement to service connection for blood in the colon, all due to undiagnosed illness, and remanded for the claims to be considered on their merits.  The Court further vacated the Board's denials of entitlement to service connection for disorders manifested by leg cramps and memory disorder, both due to undiagnosed illness, and the Board's denial of entitlement to service connection for depression and remanded for action consistent with the memorandum decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a stomach disorder, headache disability, joint disorder, muscle disorder, blood in the colon, a disorder manifested by leg cramps, a disorder manifested by memory loss, and depression, all to include as due to undiagnosed illness.  

The claims file reveals that the Veteran receives consistent care from VA; however, treatment records dated subsequent to March 2008 have not been obtained and associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since March 2008.

The Board finds that, in light of the number of relevant records that are likely outstanding at this time, VA must also afford the Veteran contemporaneous VA examinations, with respect to his claimed conditions.  See 38 C.F.R. § 4.16(a) (2011); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

In regard to the Veteran's claim of entitlement to service connection for depression, to include as due to undiagnosed illness, the Board notes that to date the Veteran has not been afforded a VA medical examination.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran has been diagnosed with depression.  In a statement dated in August 2002 the Veteran's spouse reported that prior to the Gulf War the Veteran was very active and did not visit the doctor.  In addition, she noted that he had a very good disposition on life.  However, after he returned from the Gulf War, the Veteran's spouse reported that the Veteran's mental and emotional well being had deteriorated greatly.  The Veteran was noted to experience mood swings from calm, laughing to terrible anger at times.  She reported that he appeared to be depressed a lot of the time.  The Board notes that the Veteran's spouse's is competent to render statements regarding the Veteran's changes since his return from the Gulf War.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  As the evidence reveals that the Veteran has been diagnosed with depression and has been reported to have psychistric symptoms since separation from service, the Board finds it necessary to afford the Veteran an examination regarding the etiology of any psychiatric disorder found to be present.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since March 2008.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA Gulf War protocol examination by an appropriate examiner to determine the current nature and likely etiology of any qualifying chronic disability pursuant to 38 C.F.R. § 3.317, including a stomach disorder, a headache disability, a joint disorder, a muscle disorder, blood in the colon, a disorder manifested by leg cramps, and a disorder manifested by memory loss.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, prior examination reports, and the hearing transcript, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's current report of a stomach disorder, a headache disability, a joint disorder, a muscle disorder, blood in the colon, a disorder manifested by leg cramps, and/or a disorder manifested by memory loss (or any combination of these claimed symptoms) is part of a medically unexplained chronic multi-symptom illness or an otherwise undiagnosed illness.  

If any of his symptoms are attributable to a known, separate diagnosis and not considered part of a systemic and chronic multi-symptom illness, then provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the separately diagnosed condition originated in service or is otherwise related to active service.  A complete rationale should accompany all opinions expressed.

3.  Thereafter, afford the Veteran an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any psychiatric disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the lay statements of record and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disability found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


